Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00319-CV

                                       Burton KAHN,
                                         Appellant

                                              v.

                          HELVETIA ASSET RECOVERY INC.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                       Honorable Martha B. Tanner, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we WITHDRAW our June 27, 2014
order, and we REINSTATE this appeal on this court’s docket. Appellant’s motion to dismiss this
appeal is GRANTED; this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1), 43.2(f). Costs
of this appeal are taxed against Appellant Burton Kahn. See id. R. 43.4.

       SIGNED July 9, 2014.


                                               _________________________________
                                               Patricia O. Alvarez, Justice